Office of Chief Counsel
Internal Revenue Service

Memorandum
Release Number: 20111101F
Release Date: 3/18/11
CC:LB&I:HMT:DET:CVDumas
POSTF-139171-10
UILC:

197.00-00, 165.00-00

date:

February 15, 2011

to:

George E. Gasper
General Attorney (Dallas)
(Large Business & International)
Jack Squyres
Team Coordinator (Team 1244)
(Large Business & International)

from:

subject:

Charles V. Dumas
Attorney (Detroit)
Motor Vehicle Industry Counsel
(Large Business & International)

Deductibility of Purportedly Worthless Goodwill
This memorandum responds to your request for assistance. This advice may not be
used or cited as precedent.
LEGEND
Dealer
Manufacturer
W
X
Y1
Y2
Z
Date1
Date2
Date3

=
=
=
=
=
=
=
=
=
=

------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

$39x
$4x

= --------------= -------------

ISSUE
Manufacturer terminated Dealer’s franchise rights to sell W and Y2 automobiles,
and Dealer argues the goodwill allocated to those franchises became worthless. May
Dealer deduct, as purportedly worthlessness, the goodwill associated with those
franchises?
CONCLUSIONS
Even if the goodwill associated with the W and Y2 franchises became worthless
when Manufacturer terminated the franchise agreements, section 197(f)(1) of the
Internal Revenue Code1 prohibits a deduction for worthless amortizable section 197
intangibles, including goodwill, where other amortizable section 197 intangibles
purchased as part of the same transaction or series of transactions remain. The
amount of any worthless amortizable section 197 intangibles instead is included in the
basis of the remaining amortizable section 197 intangibles.
FACTS
Dealer sells and services Manufacturer’s products pursuant to franchise
agreements. On Date1, Dealer purchased certain assets of another auto dealer; this
sale included $39x for goodwill related to franchise rights to sell (including parts) and
service W, X, Y1, Y2, and Z automobiles. Although Dealer claims that $4x of goodwill
was allocated to the W franchise purchase, we see nothing in the contract that makes
any such allocation. The information provided to you by Dealer is an unsigned, undated
summary. We cannot tell who prepared this summary, when it was prepared, or for
what purpose.
On Date2, Dealer received notice that Manufacturer was terminating its franchise
to sell W products. Later, on Date3, Dealer also received notice that Manufacturer was
terminating its Y2 franchise. In consideration for these franchise terminations and
Dealer’s covenants, releases, waivers, and transfer to Manufacturer of a non-exclusive
right to use Dealer’s customer lists and service records, Dealer received from
Manufacturer payment of approximately 1.8% of $39x.2 Dealer therefore claims that the
goodwill associated with its terminated W and Y2 franchises became worthless on
Date2 and Date 3, respectively.

1

Unless otherwise noted, references to “section” refer to the Internal Revenue Code of 1986, as
amended.
2
The tax treatment of the amounts Dealer received as consideration for the W and Y2 franchise
terminations is not in dispute in this case. See, e.g., Rev. Rul. 2007-37, 2007-1 C.B. 1390.

LAW AND ANALYSIS
Section 165(a) allows a deduction for any loss sustained during the taxable year
and not compensated for by insurance or otherwise. The amount of any such deduction
is subject to any provision of the Code that prohibits it or limits the amount. Treas. Reg.
§ 1.165-1(a).
Section 197(a) allows a taxpayer to amortize an “amortizable section 197
intangible” ratably over a 15-year period. If an asset is an “amortizable section 197
intangible,” it is amortizable over a 15-year period, even if the asset might have a
different useful life. I.R.C. § 197(b). See, e.g., Frontier Chevrolet Co. v. Commissioner,
329 F.3d 1131, 1135 (9th Cir. 2003) (noting that the enactment of section 197 in 1993 to
govern the amortization of intangibles superseded older rules about amortizing an
intangible over its life).
An “amortizable section 197 intangible” means any “section 197 intangible” that
is acquired by the taxpayer after August 11, 1993 and is held in connection with the
conduct of a trade or business or an activity described in section 212. I.R.C.
§ 197(c)(1). Certain self-created intangibles are excluded from the definition of
“amortizable section 197 intangible.” I.R.C. § 197(c)(2).
A “section 197 intangible” includes goodwill and any franchise, trademark, or
trade name. I.R.C. § 197(d)(1)(A), (F). For purposes of section 197(d)(1)(F), the term
“franchise” has the same meaning as in section 1253(b)(1). I.R.C. § 197(f)(4); Treas.
Reg. § 1.197-2(b)(10). Under section 1253(b)(1), a franchise includes an agreement
that gives one of the parties the right to distribute, sell, or provide goods, services, or
facilities within a specified area.
Section 197(f)(1) states that, if there is a disposition of any amortizable section
197 intangible acquired in a transaction or series of related transactions (or any such
intangible becomes worthless) and one or more other amortizable section 197
intangibles acquired in such transaction or series of related transactions are retained,
then (i) no loss may be recognized, and (ii) appropriate basis adjustments must be
made to the retained intangibles. See Treas. Reg. § 1.197-2(g)(1). The abandonment
of an amortizable section 197 intangible, or any other event rendering an amortizable
section 197 intangible worthless, is treated as a disposition of the intangible for
purposes of section 197(f)(1) and Treas. Reg. § 1.197-2(g)(1). Treas. Reg. § 1.1972(g)(1)(i)(B).
Dealer’s situation falls within section 197(f)(1). Dealer acquired the franchises
and goodwill after the enactment of section 197, so the goodwill is an amortizable
section 197 intangible.3 Dealer does not dispute this fact. However, Dealer claims that
the goodwill associated with the W and Y2 franchises became worthless. But, under
section 197(f)(1), the taxpayer cannot deduct any such loss. Instead, Dealer must
3

In a case where a dealer acquired the franchise after January 1, 1970 but before the effective date of
section 197, it appears that I.R.C. § 1253 would govern the tax treatment of this type of situation.
(Section 1253 was effective January 1, 1970.)

make appropriate adjustments to the basis of the retained amortizable section 197
intangibles.
Dealer makes two principal arguments in support of deducting the goodwill
associated with the W and Y2 franchises. First, Dealer claims that the asset purchase
agreement separately stated a goodwill value for the W franchise. Dealer reasons that
the remainder of the goodwill was, therefore, allocable to the X, Y1, Y2, and Z
franchises. We have reviewed the purchase agreement and find no such allocation.
The allocation that Dealer provided to you was on a summary sheet that is undated and
unsigned. There is no evidence that this summary was ever included in the original
agreement. And even if the goodwill was separately stated for each franchise, we
believe section 197(f)(1) still applies, as all of the goodwill was acquired in a single
transaction or series of related transactions. Dealer even admits that Manufacturer
required alignment of certain franchises and considered multiple franchises as one
“unit” for franchising purposes.
Next, Dealer argues that section 197(f)(1) does not apply to its special situation
and that the “spirit” of section 197(f)(1)(A)(i) did not contemplate automobile franchises.
We find no support for this argument. Section 197 clearly defines the intangibles to
which it applies and allows limited exceptions. The goodwill that Dealer wishes to
deduct as worthless is included in the definition of “amortizable section 197 intangible”
and is not excluded by any exception. There is no indication in the Code or section
197’s legislative history that Congress intended to exempt automobile franchises from
section 197(f)(1).
SUMMARY
Because the goodwill that Dealer wants to deduct as worthless is an amortizable
section 197 intangible and Dealer retains other amortizable section 197 intangibles that
were acquired in the same transaction or series of related transactions as the worthless
goodwill, section 197(f)(1) prohibits any deduction for worthlessness in this case.
Instead, Dealer must adjust the basis of its remaining goodwill.
Please call --------------------- if you have any further questions.
ERIC R. SKINNER
Associate Area Counsel
(Large Business & International)
By: /s/ Charles V. Dumas
Charles V. Dumas
Attorney (Detroit)
(Large Business & International

